PFATT, District Judge.
The merchandise in question was assessed for duty as a manufacture of paper at 35 per cent, ad valorem, under paragraph 407, Tariff Act July 24, 1897, c. 11, § 1, Schedule M, 30 Stat. 189 [U. S. Comp. St. 1901, p. 1673], and is claimed by the importer to be dutiable at 20 per cent, ad valorem, as “paper envelopes, plain,” under paragraph 399 of said act, c. 11, § 1, Schedule M, 30 Stat. 188 [U. S. Comp. St. 1901, p. 1672]. The findings of the Board of General Appraisers are approved, and their decision sustaining the assessment of duty by the collector is affirmed on the authority of In re Blumenthal, 4 C. C. A. 680, affirming (C. C.) 51 Fed. 76.